IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                   NO. WR-86,781-01



                      EX PARTE JORDAN LEWIS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 13-11-205-CRW-A IN THE 81ST DISTRICT COURT
                          FROM WILSON COUNTY

      K EASLER, J., filed a dissenting opinion, in which H ERVEY and Y EARY, JJ., joined.

                               DISSENTING OPINION

      I dissent to the Court’s granting Jordan Lewis habeas relief on the basis of an alleged

double-jeopardy violation. For the reasons outlined in my concurring opinion in Ex parte

Marascio,1 I would deny Lewis’s bare double-jeopardy claims because his multiple-

punishments double-jeopardy claims may not be raised for the first time in a collateral

proceeding.

      However, Lewis raises two cognizable and potentially meritorious claims that the


      1
         Ex parte Marascio, 471 S.W.3d 832, 833 (Tex. Crim. App. 2015) (Keasler, J.,
concurring).
                                                                         LEWIS DISSENT—2

Court leaves unaddressed: ineffective assistance of trial counsel and ineffective assistance

of appellate counsel.2 Rather than granting relief on a noncognizable claim, I would remand

this matter to the habeas court to obtain responses from trial and appellate counsel answering

Lewis’s allegations that counsel were ineffective for failing to assert that imposing sentences

for aggravated robbery and aggravated assault violated double-jeopardy. I would further

require the habeas judge to enter findings of fact and conclusions of law on these claims.

       Because the Court does not remand this matter for the habeas court to address the

merits of the only properly-raised claims in Lewis’s application, I dissent.


Filed: November 15, 2017

Do not publish




       2
           Id. at 836.